internal_revenue_service national_office technical_advice_memorandum date number release date cc dom it a b6 third party contact index uil no case mis no appeals taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer tam-109572-99 x y z d year case issue does sec_461 of the internal_revenue_code prevent taxpayer from deducting the amount of a judgment entered against him prior to its payment conclusion sec_461 of the code prevents taxpayer from deducting the amount of a judgment entered against him prior to its payment facts taxpayer has engaged in the oil_and_gas business and used the accrual_method of accounting to report his income from such business in this case he claims a deduction in year in the amount of a judgment entered against him in that year the appeals officer has tentatively determined that the economic_performance requirement found in sec_461 of the code bars deduction of the judgment prior to its payment as explained below resolution of this issue requires us to determine the nature of taxpayer’s liability according to the court’s findings_of_fact and conclusion of law a binding contract was reached for the sale of certain royalty interests in an oil lease plaintiffs were the owners of the interests and were represented by x another party acting as agent y represented the buyer as explained below the identity of the buyer or buyers is not entirely clear from the court’s findings portions of the findings suggest taxpayer was a buyer while other portions indicate that taxpayer employed a corporate entity z to enter into the contract in any event the court found that the buyer had failed to perform its obligations under the sale contract and that as a result plaintiffs had suffered damages in the amount of d dollars the amount by which the fair_market_value of the royalty interests had declined between the date of the contract and the time the buyer failed to perform the court further found that taxpayer never intended to perform or cause to be performed the buyer’s obligation under the contract unless he was able to resell the royalty interests for a profit because taxpayer was unable to resell the interests for a profit the default occurred the court found taxpayer guilty of fraud both actual and constructive the court entered a separate final judgment in the amount of d dollars the record in this case indicates that taxpayer has not paid any portion of the judgment law and analysis sec_1_461-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 of the code provides that if the liability of the taxpayer requires a payment to another person and arises under any worker’s compensation act or arises out of any tort economic_performance occurs as the payments to such person are made the legislative_history of code sec_461 suggests that congress imposed the economic_performance requirement because of a concern that permitting taxpayers to deduct otherwise incurred liabilities that are to be paid in the future results in an overstatement of deductions given the time_value_of_money allowing a taxpayer to take deductions currently for an amount to be paid in the future overstates the true cost of the expense to the extent the time_value_of_money is not taken into account the deduction is overstated by the amount the face value exceeds the present_value of the expense staff of the joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 it also appears that congress viewed worker’s compensation and tort liabilities as presenting special problems due to the lapse of time between accrual and payment reference is made to case law permitting deductions of amounts to be paid at uncertain future dates t he ninth circuit held that the fact of the liability under workmen’s compensation laws is determined in uncontested cases in the year in which injury occurs even though medical services may be rendered and disability may occur at a future time id pincite in drafting regulations interpreting the economic_performance requirement treasury extended the payment requirement to certain liabilities arising from the breach of contract the preamble to the regulations indicates a concern that drawing a distinction between tort and other liabilities may prove difficult in some cases the payment rule was chosen because of the nature of the liabilities and the difficulty in applying the statutory rules to these liabilities for example in the case of liabilities arising out of the breach of contract or violation of law it is often difficult to distinguish among actions based on breach of contract violation of law and tort because many such actions are brought on alternative grounds and settled without any objective determination of the prevailing theory t d 1992_1_cb_158 this regulatory extension of the payment requirement has no bearing on this case however because it applies only to liabilities otherwise incurred in taxable years beginning after date sec_1_461-4 thus the economic_performance rules prohibit taxpayer from deducting the amount of the judgment prior to its payment if the judgment represents a liability arising out of a tort we conclude that it does the court’s findings_of_fact and conclusion of law refute taxpayer’s assertion that the liability is based on a simple breach of contract taken as a whole the document indicates that taxpayer was not a party to the contract and that taxpayer’s personal liability is premised on his fraud true the court did state that taxpayer was a principal or buyer as well as an agent but the court also stated that the corporate fiction if any of z was used as a sham by taxpayer to perpetrate a fraud by taxpayer and should be disregarded if taxpayer were a party to the contract and his liability were based on simple breach of that contract there would be no need to disregard the corporate entity correspondence referenced by the court in its findings also indicates that z not taxpayer was the contracting party y indicates in an offer letter to x that it will purchase the royalty interests for the account of z another letter one from y to taxpayer confirms the existence of a sale agreement between the sellers and z it also contains a signature line for z that appears to be signed by taxpayer in a representative capacity as an officer of the corporation moreover the final judgment of the court emphasizes taxpayer’s fraud not any breach of contract in finding taxpayer liable taxpayer was guilty of such false pretenses or false representations as to be liable to plaintiffs in this transaction taxpayer points out that the amount of the judgment represents the difference between the contract_price of the royalty interests and the fair_market_value of the interests upon default and that these are the type of benefit of the bargain damages that are traditionally awarded in contract cases but benefit of the bargain damages are also awarded in fraudulent inducement cases so this point is not conclusive case caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
